                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE

     KENNETH ANTHONY COLLINS,                              )
                                                           )
           Plaintiff,                                      )
                                                           )          Case No. 2:21-cv-88
     v.                                                    )
                                                           )          Judge Atchley
     SULLIVAN COUNTY, TENNESSEE, et                        )
     al.,                                                  )          Magistrate Judge Wyrick
                                                           )
           Defendant.


                                                       ORDER


          On August 18, 2021, United States Magistrate Judge Cynthia Wyrick filed a Report and

 Recommendation [Doc. 3] pursuant to 28 U.S.C. § 636 and the standing orders of this Court.

 Magistrate Judge Wyrick recommends that (1) Plaintiff’s claims against Officers Peters and

 Palekakis in their individual capacities be permitted to proceed beyond the PLRA screening stage

 and that process be issued as to those claims; (2) Plaintiff’s claims against Sullivan County and

 Officers Peters and Palekakis in their official capacities be dismissed as Plaintiff has failed to set

 forth facts sufficient to state a claim on which relief may be granted; and (3) Plaintiff be required

 to file an amended complaint before process is issued wherein Plaintiff asserts only those claims

 permitted to proceed beyond the PLRA screening stage and requesting only such relief as this

 Court has the authority to grant. [Doc. 3 at 12]. The parties have not filed any objections to the

 Report and Recommendation and the time to do so has passed. 1 Nevertheless, the Court has


 1
   Magistrate Judge Wyrick advised that the parties had fourteen (14) days in which to object to the Report and
 Recommendation and that failure to file objections within the time specified would waive any right to appeal. [Doc.
 3 at 12, n.4]; see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (“It does not appear
 that Congress intended to require district court review of a magistrate judge’s factual or legal conclusions, under a de
 novo or any other standard, when neither party objects to those findings.”).



Case 2:21-cv-00088-CEA-CRW Document 4 Filed 09/13/21 Page 1 of 2 PageID #: 35
 reviewed the Report and Recommendation, as well as the record in this case, and agrees with

 Magistrate Judge Wyrick’s well-reasoned conclusions.

        Accordingly, the Court ACCEPTS and ADOPTS the findings of fact and conclusions of

 law set forth in the Report and Recommendation [Doc. 3]. It is hereby ORDERED:

        1. Plaintiff’s claims against Sullivan County and Officers Peters and Palekakis in their

           official capacities are DISMISSED;

        2. Plaintiff’s claims against Officers Peters and Palekakis in their individual capacities

           may PROCEED beyond the PLRA screening stage;

        3. Plaintiff SHALL FILE an amended complaint on or before October 26, 2021

           asserting only those claims permitted to proceed beyond the PLRA screen stage and

           requesting only such relief as this Court has the authority to grant; and

        4. Process SHALL BE ISSUED as to Plaintiff’s remaining claims after an amended

           complaint is filed in accordance with this Order.



        SO ORDERED.

                                             /s/ Charles E. Atchley Jr._________ ___
                                             CHARLES E. ATCHLEY JR.
                                             UNITED STATES DISTRICT JUDGE




                                   2
Case 2:21-cv-00088-CEA-CRW Document 4 Filed 09/13/21 Page 2 of 2 PageID #: 36
